Smith, C. J.,
delivered the' opinion of the court.
Appellee’s connection with this telegram is, at most, simply that of an undisclosed principal of the addressee, and such an undisclosed principal has no right of action against a telegraph company by reason of any damage sustained by him because of an error in the transmission and delivery of the telegram. The reason why no such *885right of action exists will be found fully set forth in Western Union Telegraph Co. v. Schriver, 141 Red. 538, 72 C. C. A. 596, 4 L. R. A. (N. S.) 678.
The rule here announced has not been modified by the use of the words “or the person injured” in section 1, ch. 76, of the Laws of 1908.

Affirmed.